        Case 1:19-cv-05226-KPF Document 99 Filed 05/15/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANTHONY CASIANO,

                          Plaintiff,

                     v.

CAPT. THEAGRE, NO. 1851;
CORRECTIONAL OFFICER K. LUTON,
NO. 5144; CORRECTIONAL OFFICER                       19 Civ 5226 (KPF)
FOOTS, NO. 5509; CORRECTIONAL
                                                          ORDER
OFFICER M.H. FORM, NO. 4016;
CORRECTIONAL OFFICER RUCKER, NO.
2398; JOHN DOE – CORRECTIONAL
OFFICER, AS YET UNIDENTIFIED; THE
CITY OF NEW YORK; DEPARTMENT OF
CORRECTION,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court understands that from Defendants’ May 12, 2020 letter (Dkt.

# 98), that discovery has not concluded in this matter. In light of this, and the

telephonic status conference is currently scheduled for May 19, 2020, there is

no need for the pretrial conference currently scheduled for May 26, 2020, to be

held. Accordingly, the May 26, 2020 pretrial conference is ADJOURNED sine

die. The telephonic status conference scheduled for May 19, 2020 shall

proceed as scheduled.

SO ORDERED.

Dated: May 15, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
        Case 1:19-cv-05226-KPF Document 99 Filed 05/15/20 Page 2 of 2



Sent by First Class Mail to:

Anthony Casiano
NYSID: 02010485Z
DIN No. 19A2659
Auburn Correctional Facility
P.O. Box 618
Auburn, NY 13024




                                      2
